Citation Nr: 0804311	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
April 1969 to October 1972, including service in the Republic 
of Vietnam. 
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for PTSD.
  
Although the RO did not address the new and material evidence 
issue in the rating decision on appeal, it reopened the claim 
and denied it on the merits in a September 2004 statement of 
the case.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran was scheduled for a March 2005 Decision Review 
Officer (DRO) hearing, but did not appear.  In January 2006, 
the veteran requested that his case be remanded because he 
was not given a hearing before a DRO; in July 2006 the Board 
remanded the veteran's present claim so that he could be 
afforded a DRO hearing.  The veteran was scheduled for an 
October 24, 2006, DRO hearing, but cancelled the hearing.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in June 1998.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
October 2007, subsequent to the initial adjudication.  While 
the October 2007 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.                    

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A medical examination was not 
provided regarding the veteran's current PTSD claim.  VA's 
duty to assist doctrine does not require that the veteran be 
afforded a medical examination, however, because there is no 
competent evidence showing that the veteran has, or ever has 
had, PTSD.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-
83  (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c) (2007).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  New and Material Evidence 

The RO originally denied entitlement to service connection 
for PTSD in a June 1998 rating decision on the basis that the 
veteran did not have a confirmed diagnosis of PTSD and 
because the evidence of record did not establish that the 
veteran had a stressful experience in service.  The veteran 
did not appeal this decision; so it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2007).

The veteran filed a claim to reopen service connection for 
PTSD in November 2003.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the June 1998 rating decision 
includes numerous private psychiatric treatment records dated 
from 1998 to 2006 which contain the veteran's contention that 
he developed a mental illness in service, has flashbacks and 
has received continuing treatment for his psychiatric 
disabilities. 

This evidence is new because it was not considered by the RO 
at the time of the June 1998 rating decision.  Giving the 
veteran the benefit of the doubt, this evidence also is 
material as it relates to the unestablished fact of whether 
the veteran has a current psychiatric disorder that may be 
related to service as required by 38 C.F.R. § 3.304(f).  

The newly submitted psychiatric evidence is not cumulative or 
redundant of existing evidence, presents a reasonable 
possibility of substantiating the claim, and reopening the 
claim to entitlement to service connection for PTSD is 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

II.  Service Connection for PTSD

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has PTSD as a result of stressors 
in service.  However, while the record clearly reflects 
various psychiatric diagnoses, it does not show that he now 
has, or ever has had, a diagnosis of PTSD.

A private psychiatric treatment record dated in February 1998 
diagnosed the veteran with severe major depression and 
specifically ruled out chronic PTSD.

A May 1998 VA examination report notes that the veteran's 
claims folder and hospital records were not available to the 
examiner; however the veteran related his in service 
stressors to the examiner, which the examiner accepted as 
true.  The examiner did not diagnosis PTSD; rather, he 
diagnosed adjustment reaction with depressed mood and alcohol 
abuse, and assigned a GAF score of 85.  

Private psychiatric reports dated in December 2002 and 
January 2003 note that the veteran reported flashbacks from 
Vietnam, however no diagnosis of PTSD was made. 

A psychiatric summary from the veteran's private physician 
dated in May 2006, likewise did not diagnose PTSD; rather, 
the diagnosis was bipolar disorder, type I, mixed episode and 
alcohol dependence. 

Although the Board accepts the veteran's statements as 
credible regarding his own subjective mental impressions that 
he experienced during and after service, he is not qualified 
to diagnose a particular disability or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  While the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show that the 
veteran currently has, or ever has had PTSD. 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for 
PTSD, there is no doubt to be resolved, and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.125(a). 


ORDER

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for PTSD, to this 
extent only, is granted.                                                                 

Entitlement to service connection for PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


